AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 31, 2010 INVESTMENT COMPANY ACT FILE NO. 811-22389 SECURITIES ACT FILE NO. 333-164751 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 3 AND SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. 3 SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND (Exact name of Registrant as specified in charter) 4265 San Felipe Suite 800 Houston, Texas 77027 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (713)993-4675 A. Haag Sherman Salient Absolute Return Institutional Fund 4265 San Felipe Suite 800 Houston, Texas 77027 (Name and address of agent for service) PLEASE SEND COPIES OF ALL COMMUNICATIONS TO: George J. Zornada K&L Gates LLP One Lincoln Street Boston, Massachusetts 02111 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box: x It is proposed that this filing will become effective (check appropriate box):x when declared effective pursuant to Section 8(c) Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fees (1)(2) Shares of beneficial interest 33,333,333 $15 $500,000,000 $35,650 (1) Estimated solely for the purpose of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. (2)The registration fee was previously paid in connection with the initial filing filed on February 5, 2010 and the filing on March 22, 2010. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further Amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND CROSS REFERENCE SHEET PARTS A AND B* ITEM NUMBER CAPTION LOCATION IN PROSPECTUS 1. Outside Front Cover Outside Front Cover Page 2. Cover Pages; Other Offering Information Inside Front and Outside Back Cover Pages 3. Fee Table and Synopsis Summary; Summary of Fund Expenses; Fund Expenses; Investment Management Fee 4. Financial Highlights Not Applicable 5. Plan of Distribution Cover Page; Plan of Distribution 6. Selling Shareholders Not Applicable 7. Use of Proceeds Summary; Investment Objective; Investment Strategy 8. General Description of the Registrant Outside Front Cover Page; Investment Objective; Investment Strategies; Additional Investment Policies; General Risks; Special Risks of the Fund of Funds Structure; Investment Related Risks; The Funds and the Master Fund 9. Management Summary; Management of the Fund; Investment Management Fee; Administration; Outstanding Securities; The Board of Trustees, Officers and Portfolio Management 10. Capital Stock, Long-Term Debt, and Other Securities Purchasing Shares; Repurchase of Shares; Outstanding Securities; Additional Information and Summary of the Declaration of Trust 11. Defaults and Arrears on Senior Securities Not Applicable 12. Legal Proceedings Not Applicable 13. Table of Contents of the Statement of Additional Information Prospectus Table of Contents of Statement of Additional Information 14. Cover Page of SAI Cover Page of SAI 15. Table of Contents of SAI Table of Contents of SAI 16. General Information and History Summary; The Funds and the Master Fund; Performance Information 17. Investment Objective and Policies Investment Objective; Investment Strategies; Management of the Fund 18. Management Management of the Fund; Codes of Ethics 19. Control Persons and Principal Holders of Securities Outstanding Securities 20. Investment Advisory and Other Services Management of the Fund; Investment Management Fee; Fund Expenses; Administration; Custodian; Accountants and - 3 - Legal Counsel 21. Brokerage Allocation and Other Practices Portfolio Transactions and Brokerage 22. Portfolio Managers Management of the Fund; Board of Trustees, Officers and Portfolio Management; Portfolio Manager Compensation; Securities Ownership by Portfolio Manager 23. Tax Status Tax Aspects; Additional Taxation Discussion 24. Financial Statements Financial Statements * Certain disclosure required by Part B: Statement of Additional Information has been included in Part A: Prospectus in certain instances. - 4 - SUBJECT TO COMPLETION DATED MARCH 31, 2010 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS SALIENT ABSOLUTE RETURN FUND SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND Shares of Beneficial Interest Each Fund’s Price to Public(1) Proceeds to Each Fund(2)(3) Per Share $15 $15 Total $500,000,000 $500,000,000 (1) Following initial issuance, Shares will be continuously offered at current net asset value (“NAV”), which will vary. (2) Assumes sale at the NAV of all Shares currently registered. (3) See “Plan of Distribution” regarding distribution-related compensation. Salient Absolute Return Fund (the “SAR Fund”) and Salient Absolute Return Institutional
